PER CURIAM.
Appellants, Amelia Saez and Augustin Saez, appeal a final order dismissing their complaint against appellee, Liability Risk Consultants, Ltd., for lack of personal jurisdiction. We affirm the order of dismissal based upon the finding that appellee by affidavit, controverted appellants’ sole jurisdictional allegation. W.C.T.U. Railway Company v. Szilagyi, 511 So.2d 727 (Fla. 3d DCA 1987); Investors Associates, Inc. v. Moss, 441 So.2d 1144 (Fla. 3d DCA 1983); Newton v. Bryan, 433 So.2d 577 (Fla. 5th DCA 1983).
Affirmed.